Exhibit 10.1

THIS AGREEMENT is made on March 12, 2015

LOGO [g887467ex10_1pg001a.jpg]

BETWEEN

LOGO [g887467ex10_1pg001b.jpg]

 

1. Uphill Investment Co. (“Party A”) whose registered office is at Room 715,
Building 52, No. 2 Jingyuanbei St. Beijing Economic-Technological Development
Area, Beijing, 100176 ;

LOGO [g887467ex10_1pg001c.jpg]

 

2. Integrated Silicon Solution (Shanghai) Inc. (“Party B” and, together with
Party A, the “Parties”) whose registered office is at 647 Song Tao Road, #12-13,
Zhangjiang Hi-Tech Park, Shanghai;

LOGO [g887467ex10_1pg001d.jpg]

 

3. Deutsche Bank (China) Co., Ltd. Beijing Branch (the “Account Bank”) whose
registered office is at 26F, Tower 1, China Central Place, No. 81 Jianguo
Avenue, Beijing, China; and

LOGO [g887467ex10_1pg001e.jpg]

 

4. Deutsche Bank (China) Co., Ltd. Shanghai Branch (the “Escrow Agent”) whose
registered office is at 38/F, Two IFC, 8 Century Avenue, Pudong, Shanghai PRC.

LOGO [g887467ex10_1pg001f.jpg]

WHEREAS

LOGO [g887467ex10_1pg001g.jpg]

 

(A)

Party A and Integrated Silicon Solution, Inc. (the “Company”) have entered into
that certain Agreement and Plan of Merger dated as of the date hereof (the
“Merger Agreement”), and pursuant thereto Party A is required to deposit a sum
of money to be held in escrow to secure the obligation of Party A to pay a
portion of the Reverse Termination Fee (as defined in the Merger Agreement) or a
portion of the Taiwan

 

1



--------------------------------------------------------------------------------

Reverse Termination Fee (as defined in the Merger Agreement), in each case,
under specified circumstances pursuant to Section 8.3(c) of the Merger
Agreement;

LOGO [g887467ex10_1pg002a.jpg]

 

(B) Party A has opened and maintained a bank deposit account with the Account
Bank for holding the Escrow Moneys (as defined below); and

LOGO [g887467ex10_1pg002b.jpg]

 

(C) The Escrow Agent is willing to serve as an escrow agent in accordance with
the terms and conditions hereof.

LOGO [g887467ex10_1pg002c.jpg]

NOW IT IS WITNESSED as follows:

LOGO [g887467ex10_1pg002d.jpg]

 

1. Definitions

LOGO [g887467ex10_1pg002e.jpg]

In this Agreement each expression defined below shall have the following
meanings (unless the context otherwise requires) respectively:

LOGO [g887467ex10_1pg002f.jpg]

“Account Documents” means any documents entered into by Party A and the Account
Bank in connection with the Escrow Account, including account opening form and
account general terms and conditions of the Account Bank;

LOGO [g887467ex10_1pg002g.jpg]

“Escrow Account” means a RMB-denominated (or U.S.$ equivalent) account, opened
by Party A with the Account Bank and to be operated by the Escrow Agent in
accordance with the provisions of this Agreement, the details of which are
contained in Schedule 2;

LOGO [g887467ex10_1pg002h.jpg]

 

2



--------------------------------------------------------------------------------

“Escrow Moneys” means the sum of USD11,381,090 (in RMB equivalent) deposited in
the Escrow Account, but shall not include any accrued interest, investment
income or profit generated thereon, it being understood and agreed by the
Parties that all such accrued interest and investment income shall be held by
Escrow Agent for the account of Party A and disbursed to Party A in accordance
with Clause 3.3

LOGO [g887467ex10_1pg003a.jpg]

“Authorised Signatories” means those persons listed in Schedule 1 together with
their signatures; and

LOGO [g887467ex10_1pg003b.jpg]

“Business Day” means a day (other than a Saturday or Sunday) on which banks are
open for business in the People’s Republic of China for the purposes of settling
payments.

LOGO [g887467ex10_1pg003c.jpg]

Clause headings are for reference purposes only and shall not affect the
construction or effect of any provision hereof.

LOGO [g887467ex10_1pg003d.jpg]

In this Agreement unless the context otherwise requires:

LOGO [g887467ex10_1pg003e.jpg]

 

(a) words importing the singular number alone shall include the plural number
and vice versa; and

LOGO [g887467ex10_1pg003f.jpg]

 

(b) person shall include any firm or body of persons whether corporate or
incorporate.

LOGO [g887467ex10_1pg003g.jpg]

 

2. Deposit of Escrow Amounts

LOGO [g887467ex10_1pg003h.jpg]

 

2.1 Party A shall, by the close of business of the date hereof, deposit the
Escrow Moneys into the Escrow Account with the Account Bank, who shall stand
possessed of the Escrow Moneys upon the terms set out in this Agreement.

LOGO [g887467ex10_1pg004a.jpg]

 

3



--------------------------------------------------------------------------------

2.2 The Escrow Account shall be maintained and operated subject to prevailing
laws and regulations applicable to the Escrow Agent and the Account Bank
(including German and local anti-money laundering regulations and directives)
and any request, requirement, notice or policy of any regulatory, governmental,
fiscal, monetary or other body or authority to which the Escrow Agent or the
Account Bank is subject and/or submits (including exchange control regulations
and directives). Each of Party A and Party B undertakes to co-operate with the
Escrow Agent and the Account Bank in connection with any action to be taken
and/or documentation and information reasonably required by the Escrow Agent and
the Account Bank in order to comply with the foregoing.

LOGO [g887467ex10_1pg004b.jpg]

Each of Party A and Party B shall promptly notify the Escrow Agent of any
changes relating to the parties that beneficially own and/or control Party A and
Party B respectively from time to time.

LOGO [g887467ex10_1pg004c.jpg]

To the extent not inconsistent with any provision of this Agreement, the Escrow
Account shall be governed by the prevailing policies and rules of the Account
Bank as a bank (including policies and rules relating to banking hours,
procedures for opening and closing of account, minimum sum requirement,
withdrawal of funds, renewal and tenor of deposits, acceptable currency,
know-your-client due diligence procedures, and treatment of unclaimed deposits).

LOGO [g887467ex10_1pg004d.jpg]

 

2.3

Notwithstanding anything to the contrary in this Agreement, this Agreement shall
only become effective, and the Escrow Account shall only be deemed opened and
funded (notwithstanding any funding prior to the effectiveness of this Agreement
by Party A),

 

4



--------------------------------------------------------------------------------

  upon the date of the signing of the Merger Agreement by Party A and the
Company. In the event that the Merger Agreement is not executed by the Company
and Party A within two (2) days after the date hereof, then thereafter Party A
shall have the right to deliver Party A Instructions to the Escrow Agent (with a
copy thereof contemporaneously delivered by facsimile to Party B) requesting the
Escrow Agent to release 100% of the Escrowed Moneys (together with any interest
or investment income or profits generated thereon) to Party A (the “Party A
Termination Instructions”).

LOGO [g887467ex10_1pg005a.jpg]

Promptly following (and in any event no later than one (1) Business Day after)
Escrow Agent’s receipt of such Party A Termination Instructions, the Escrow
Agent shall send a copy by facsimile of such Party A Termination Instructions to
Party B. No less than five (5) Business Days but no more than seven (7) Business
Days from its receipt of the A Termination Instructions, the Escrow Agent shall
release 100% of the Escrowed Moneys (together with any interest or investment
income or profits generated thereon) to Party A, unless, no later than five
(5) Business Days following its receipt of the Party A Termination Instructions,
the Escrow Agent receives a notice from Party B objecting to the disbursement
contemplated by the Party A Termination Instructions, together with a copy of
the Merger Agreement signed by Party A and the Company, then the Escrow Agent
shall not disburse any Escrow Moneys that are subject to the Party A Termination
Instructions until Escrow Agent is directed to release the Escrow Moneys (or
portion thereof) in writing as provided in Clause 4.2, 4.3, 4.4 and 4.5 below.

LOGO [g887467ex10_1pg005b.jpg]

 

5



--------------------------------------------------------------------------------

3. Treatment During Escrow Period

LOGO [g887467ex10_1pg006a.jpg]

 

3.1 Party A and Party B hereby irrevocably authorize the Escrow Agent to, acting
through the Account Bank, hold the Escrow Moneys paid to the Escrow Account in
accordance with the terms of this Agreement. The Escrow Moneys shall be held and
escrowed by the Escrow Agent in the Escrow Account maintained with the Account
Bank.

LOGO [g887467ex10_1pg006b.jpg]

 

3.2 Save as otherwise provided in Clause 9 below or any Account Document, the
Escrow Agent or the Account Bank shall not make any deductions from the Escrow
Account by virtue of any right of set-off or claim which it may have against
Party A or Party B. The Escrow Agent (or the Account Bank acting upon the
instructions of the Escrow Agent) shall not release any of the Escrow Moneys,
except as provided in this Agreement.

LOGO [g887467ex10_1pg006c.jpg]

 

3.3 Any interest earned, investment income or profit generated from the Escrow
Account, subject to any deduction of tax payable and any bank or other charges
(including without limitation any deductions made pursuant to clauses hereof and
properly charged to the Escrow Account in accordance with this Agreement), shall
be for the account of Party A only and shall be disbursed by the Escrow Agent to
Party A, as directed in writing by Party A.

LOGO [g887467ex10_1pg006d.jpg]

 

3.4 The Escrow Agent shall invest the Escrow Moneys in accordance with the joint
instructions of Party A and Party B; provided, that if no such joint instruction
is received by the Escrow Agent, then the Escrow Moneys shall be invested in
demand deposits. Subject to the immediately preceding sentence, the Escrow Agent
shall not be under any obligation to diversify the investment of the Escrow
Moneys and shall have express power to retain the Escrow Moneys in its existing
condition for as long as the Escrow Agent in its absolute discretion shall think
fit.

LOGO [g887467ex10_1pg006e.jpg]

 

6



--------------------------------------------------------------------------------

4. Payment of Escrow Amounts

LOGO [g887467ex10_1pg007a.jpg]

 

4.1 The Escrow Agent shall escrow the Escrow Moneys and shall apply such moneys
as it may from time to time be directed in writing as provided in Clause 4.2,
4.3, 4.4 and 4.5 below. Any payment from the Escrow Account in accordance with
such written directions shall be a full and sufficient discharge to the Escrow
Agent and the Account Bank.

LOGO [g887467ex10_1pg007b.jpg]

 

4.2 (i) The written instructions of Party A in the form contained in Schedule 4
(the “Party A Instructions”) shall be signed by three Authorised Signatories of
Party A set out in Schedule 1 on behalf of Party A and addressed to the Escrow
Agent. The written instructions of Party B in the form contained in Schedule 5
(the “Party B Instructions”) shall be signed by any two of the Authorised
Signatories of Party B set out in Schedule 1 on behalf of Party B and addressed
to the Escrow Agent. The joint written instructions of Party A and Party B in
the form contained in Schedule 6 (the “Joint Instructions” and, together with
the Party A Instructions and the Party B Instructions, collectively, the
“Instructions”) shall be signed by three Authorised Signatories of Party A set
out in Schedule 1 on behalf of Party A and any two of the Authorised Signatories
of Party B set out in Schedule 1 on behalf of Party B and addressed to the
Escrow Agent. Subject to Section 4, Escrow Agent shall be entitled to act and
rely on such Instructions without liability or further investigation.

LOGO [g887467ex10_1pg007c.jpg]

 

7



--------------------------------------------------------------------------------

  (ii) Release to Party B:

LOGO [g887467ex10_1pg007d.jpg]

In the event that (A) either the Reverse Termination Fee or the Taiwan Reverse
Termination Fee (each as defined in the Merger Agreement) is payable by Party A
to Party B pursuant to Section 8.3(c) of the Merger Agreement; and (B) Party A
fails to pay Party B timely either the Reverse Termination Fee or the Taiwan
Reverse Termination Fee in full in accordance with the Merger Agreement, Party B
shall have the right to deliver the Party B Instructions to the Escrow Agent
(with a copy thereof contemporaneously delivered by facsimile to Party A)
requesting the Escrow Agent to release, with respect to the Reverse Termination
Fee, 100% of the Escrow Moneys to Party B, and, with respect to the Taiwan
Reverse Termination Fee, 50% of the Escrow Moneys to Party B (such notice, which
shall include Party B Instructions that specify whether 100% or 50% of the
Escrow Moneys is payable, the “Party B Release Notice”). Promptly following (and
in any event no later than one (1) Business Day after) Escrow Agent’s receipt of
the Party B Release Notice, the Escrow Agent shall send a copy by facsimile of
the Party B Release Notice to Party A. Subject to the following paragraph, no
less than ten (10) Business Days but no more than twelve (12) Business Days from
its receipt of the Party B Release Notice, the Escrow Agent shall release either
50% or 100% of the Escrow Moneys to Party B as specified in the Party B Release
Notice. For the avoidance of doubt, subject to the following paragraph, in no
event shall any notice or written instructions from Party A be required for such
Escrow Moneys to be released.

LOGO [g887467ex10_1pg008a.jpg]

Notwithstanding the foregoing, in the event the Escrow Agent receives, no later
than ten (10) Business Days following its receipt of the Party B Release Notice:

LOGO [g887467ex10_1pg008b.jpg]

 

  1. a notice from the Party A objecting to the disbursement contemplated by the
Party B Release Notice, together with

LOGO [g887467ex10_1pg008c.jpg]

 

  2.

evidence from the Hong Kong International Arbitration Centre (the “Arbitration
Centre”) (which may include a letter of acknowledgement or other reasonable
evidence) that Party A has commenced arbitration

 

8



--------------------------------------------------------------------------------

  proceedings to resolve Party A’s objection to the release of the Escrow Moneys
by submitting a Notice of Arbitration to the Arbitration Centre and paying the
applicable Registration Fee, and requesting that Party A’s objection to the
release of the Escrow Moneys be resolved by the Arbitration Centre in an
expedited proceeding in accordance with Section 9.10 of the Merger Agreement,
then

LOGO [g887467ex10_1pg009a.jpg]

the Escrow Agent shall not disburse any Escrow Moneys that are subject to such
Party B Release Notice until such time as (x) Joint Instructions are received by
the Escrow Agent from both Party A and Party B instructing the Escrow Agent as
to how to disburse such Escrow Moneys or (y) the Escrow Agent receives from
either Party A or Party B Instructions to distribute such Escrow Moneys in
accordance with a decision of the Arbitration Centre determining, as provided
for in Section 9.10 of the Merger Agreement, that either Party is entitled to
receive all or part of the Escrowed Moneys (an “Arbitration Order”), attaching a
copy of such Arbitration Order, in which case the Escrow Agent shall distribute
the Escrowed Moneys in accordance with such Arbitration Order.

LOGO [g887467ex10_1pg009b.jpg]

 

  (iii) Release to Party A:

LOGO [g887467ex10_1pg009c.jpg]

In the event that the Merger Agreement is terminated in accordance with its
terms under any circumstance in which either the Reverse Termination Fee or the
Taiwan Reverse Termination Fee (each as defined in the Merger Agreement) is not
payable by Party A to Party B pursuant to Section 8.3(c) of the Merger
Agreement, Party A shall have the right to deliver the Party A Instructions to
the Escrow Agent (with a copy thereof contemporaneously delivered by facsimile
to Party B) requesting the Escrow Agent to release 100% of the Escrow Moneys
(plus all accrued interest, investment income and profits generated, if any,
thereon) to Party A (the “Party A Release Notice”). Promptly upon (and in any
event no later than one (1) Business Day after) Escrow Agent’s receipt of the
Party A Release Notice, the Escrow Agent shall send a copy by facsimile of the
Party A Release Notice to Party B. Subject to the following paragraph, no less
than ten (10) Business Days but no more than

 

9



--------------------------------------------------------------------------------

twelve (12) Business Days from its receipt of the Party A Release Notice, the
Escrow Agent shall release such Escrow Moneys to Party A. For the avoidance of
doubt, subject to the following paragraph, in no event shall any notice or
written instructions from Party B be required for such Escrow Moneys to be
released.

LOGO [g887467ex10_1pg010a.jpg]

Notwithstanding the foregoing, in the event the Escrow Agent receives, no later
than ten (10) Business Days following its receipt of the Party A Release Notice:

LOGO [g887467ex10_1pg010b.jpg]

 

  1. a notice from the Party B objecting to the disbursement contemplated by the
Party A Release Notice, together with

LOGO [g887467ex10_1pg010c.jpg]

 

  2. evidence from the Arbitration Centre (which may include a letter of
acknowledgement or other reasonable evidence) that Party B has commenced
arbitration proceedings to resolve Party B’s objection to the release of the
Escrow Moneys by submitting a Notice of Arbitration to the Arbitration Centre
and paying the applicable Registration Fee, and requesting that Party B’s
objection to the release of the Escrow Moneys be resolved by the Arbitration
Centre in an expedited proceeding in accordance with Section 9.10 of the Merger
Agreement, then

LOGO [g887467ex10_1pg010d.jpg]

the Escrow Agent shall not disburse any Escrow Moneys that are subject to such
Party A Release Notice until such time as (x) Joint Instructions are received by
the Escrow Agent from both Party A and Party B instructing the Escrow Agent as
to how to disburse such Escrow Moneys or (y) the Escrow Agent receives from
either Party A or Party B Instructions to distribute such Escrow Moneys in
accordance with an Arbitration Order, attaching a copy of such Arbitration
Order, in which case the Escrow Agent shall distribute the Escrowed Moneys in
accordance with such Arbitration Order.

LOGO [g887467ex10_1pg011a.jpg]

 

10



--------------------------------------------------------------------------------

The Escrow Agent shall also comply with the disbursement instructions in
Section 4.4.

LOGO [g887467ex10_1pg011b.jpg]

 

4.3 The Escrow Agent shall disburse funds from the Escrow Account within two
(2) Business Days following:

LOGO [g887467ex10_1pg011c.jpg]

(i) the tenth (10th) Business Day following its receipt of the Party B Release
Notice (assuming Party A has not both (a) objected to such release and
(b) delivered the evidence described in Clause 4.2(ii), each of the preceding
clauses (a) and (b) to occur prior to the end of such tenth (10th) Business Day
in accordance with the terms of Clause 4.2(ii)), receipt of the Joint
Instructions authorizing its release or receipt of an Arbitration Order, each
pursuant to Clause 4.2(ii) above, or

LOGO [g887467ex10_1pg011d.jpg]

(ii) the tenth (10th) Business Day following its receipt of the Party A Release
Notice (assuming Party B has not both (a) objected to such release and
(b) delivered the evidence described in Clause 4.2(iii), each of the preceding
clauses (a) and (b) to occur prior to the end of such tenth (10th) Business Day
in accordance with the terms of Clause 4.2(iii)), receipt of the Joint
Instructions authorizing its release or receipt of an Arbitration Order, each
pursuant to Clause 4.2(iii) above,

LOGO [g887467ex10_1pg011e.jpg]

in each case, provided each such receipt occurs before 11.00 am Beijing time on
a Business Day. If any such Party A Release Notice, Party B Release Notice,
Joint Instructions or Arbitration Order, as applicable, is received after 11.00
am Beijing time, then it shall be deemed to have been received on the next
following Business Day. If any such Party A Release Notice, Party B Release
Notice, Joint Instructions or Arbitration Order, as applicable, is received on a
day which is not a Business Day, it shall be deemed to have been received on the
next following Business Day.

LOGO [g887467ex10_1pg012a.jpg]

 

11



--------------------------------------------------------------------------------

4.4 Notwithstanding any other provision in this Agreement or the Account
Documents to the contrary, the Escrow Agent shall disburse the Escrow Money
(plus all accrued interest, investment income and profits generated, if any,
thereon) from the Escrow Account within two (2) Business Days following the
Escrow Agent’s receipt of the Party A Instructions that contain a certified copy
of the Certificate of Merger as filed with the Delaware Secretary of State and
authenticated by either the Embassy of the People’s Republic of China in the
United States of America or Consulate General of the People’s Republic of China
in New York/San Francisco/Los Angeles/Chicago/Houston (authentication by either
site would suffice) evidencing the effectiveness of the Merger (as defined in
the Merger Agreement).

LOGO [g887467ex10_1pg012b.jpg]

 

4.5 Notwithstanding any other provisions in the Account Documents, the Account
Bank shall act and rely on the instructions of the Escrow Agent in respect of
the operation of the Escrow Account (including but not limited to the payment of
Escrow Moneys) only.

LOGO [g887467ex10_1pg012c.jpg]

 

4.6 Neither the Escrow Agent nor the Account Bank shall be obligated to act on
any instruction that would have the Escrow Account with a negative balance.

LOGO [g887467ex10_1pg012d.jpg]

 

5. Liability of the Escrow Agent/Account Bank

LOGO [g887467ex10_1pg012e.jpg]

 

5.1

The duties of the Escrow Agent and Account Bank are of a mechanical and
administrative nature only and the Escrow Agent and Account Bank shall not be
liable and shall bear no obligation or responsibility to any person in respect
of the operation of the Escrow Account or its application of the Escrow Moneys
unless such liability arises as a result of gross negligence, fraud or willful
default on the part of the

 

12



--------------------------------------------------------------------------------

  Escrow Agent or the Account Bank. In particular, but without limiting the
generality of the foregoing, neither the Escrow Agent nor the Account Bank shall
be liable to Party A or Party B for any failure to maximize the amount of
interest or other amounts earned on all or part of the Escrow Moneys. Under no
circumstances shall the Escrow Agent or the Account Bank be liable for any
consequential or special loss, however caused or arising.

LOGO [g887467ex10_1pg013a.jpg]

 

5.2 The Escrow Agent shall have only those duties, obligations and
responsibilities expressly specified in this Agreement and shall have no implied
duties, obligations or responsibilities (whether by law or otherwise). Save as
otherwise provided in any Account Document, the Account Bank shall have only
those duties, obligations and responsibilities expressly specified in this
Agreement and shall have no implied duties, obligations or responsibilities
(whether by law or otherwise).

LOGO [g887467ex10_1pg013b.jpg]

 

5.3

Each of Party A and Party B shall jointly and severally indemnify and hold
harmless the Escrow Agent, the Account Bank and any of their directors,
officers, agents or employees from and against any and all liabilities,
obligations, losses, damages, penalties, judgments, costs, properly incurred
expenses, actions or demands of any kind whatsoever (and any interest thereon)
(“Indemnifiable Losses”) that may be imposed on or incurred by the Escrow Agent
or the Account Bank in connection with any action, claim or proceeding of any
kind brought or threatened to be brought against it as a result of its acting
hereunder or as a result of any action taken or omitted to be taken by it before
the date of this Agreement in preparation for acting hereunder, PROVIDED THAT
neither Party A nor Party B shall have any obligation to indemnify or hold
harmless the Escrow Agent, the Account Bank or any other person for any claims
arising in consequence of the gross negligence, fraud or willful default on the
part of the Escrow Agent or the Account Bank. In the event that either Party A
or Party B is required to indemnify the Escrow Agent or any other party entitled
to indemnification pursuant to this Clause 5.3 for more than fifty percent
(50%) of the

 

13



--------------------------------------------------------------------------------

amount of any Indemnifiable Losses, the other Party shall, promptly on request
of such Party, reimburse such Party for the amount by which such Party
indemnified such parties in excess of the amount of such Indemnifiable Losses.

 

LOGO [g887467ex10_1pg014a.jpg]

 

5.4 The Escrow Agent or the Account Bank shall not be required to risk or expend
its own funds or otherwise incur any financial liability in the performance of
any of its duties and/or obligations hereunder or if in the performance of
duties and obligations hereunder it determines that there are grounds for
believing that the repayment of such funds or an indemnity satisfactory to the
Escrow Agent or the Account Bank against any such risk or liability is not
assured to the Escrow Agent or the Account Bank. The Escrow Agent or the Account
Bank shall not be obliged to take any action which may be illegal or contrary to
applicable law.

LOGO [g887467ex10_1pg014b.jpg]

 

5.5 Subject to Clause 3.4, the Escrow Agent or the Account Bank shall not be
liable for any loss or damage incurred in relation to the Escrow Moneys arising
from any transaction made by it in good faith in accordance with this Agreement,
or from any failure to diversify investment, or arising by reason of any other
matter or thing except gross negligence, fraud or willful default.

LOGO [g887467ex10_1pg014c.jpg]

 

14



--------------------------------------------------------------------------------

5.6 The Escrow Agent and the Account Bank shall be entitled to rely on, and
shall be protected in acting upon, and shall be entitled to treat as genuine and
as the document it purports to be, any Instruction, letter, paper or other
document furnished to it by Party A and/or Party B and believed by the Escrow
Agent and the Account Bank, acting reasonably and in good faith, to be genuine
and to have been signed and presented by the proper person or persons.

LOGO [g887467ex10_1pg015a.jpg]

 

5.7 For the avoidance of doubt

LOGO [g887467ex10_1pg015b.jpg]

 

  (i) the Escrow Monies are held to the order of Party A,

LOGO [g887467ex10_1pg015c.jpg]

 

  (ii) the Escrow Agent shall act only on (x) the Party B Instructions (but only
if Party A fails to object to such instructions in accordance with the terms of
Clause 4.2(ii)), the Joint Instructions, or an Arbitration Order, in each case,
pursuant to Clause 4.2(ii), (y) the Party A Instructions (but only if Party B
fails to object to such instructions in accordance with the terms of Clause
4.2(iii)), the Joint Instructions, or an Arbitration Order, in each case,
pursuant to Clause 4.2(iii) or (z) the Party A Instructions, pursuant to Clause
4.4.

LOGO [g887467ex10_1pg015d.jpg]

 

  (iii) the Account Bank shall act on the instruction of the Escrow Agent alone,

LOGO [g887467ex10_1pg015e.jpg]

 

  (iv) The Escrow Agent or the Account Bank shall not act on the instructions of
any other person in relation to the Escrow Account or the application of any
Escrow Moneys, except as required by any Arbitration Order.

LOGO [g887467ex10_1pg015f.jpg]

 

15



--------------------------------------------------------------------------------

5.8 The Escrow Agent and the Account Bank shall be entitled to rely on and shall
be protected in acting upon, any advice received from legal and or other
professional advisers.

LOGO [g887467ex10_1pg016a.jpg]

 

6. Representations and Warranties

LOGO [g887467ex10_1pg016b.jpg]

Each of Party A and Party B represents and warrants on the date of this
Agreement that:

LOGO [g887467ex10_1pg016c.jpg]

 

6.1 It is a limited liability company or corporation, as applicable, duly
incorporated and validly existing under the laws of the jurisdiction of its
incorporation and has the power to own its assets and carry on its business as
being conducted.

LOGO [g887467ex10_1pg016d.jpg]

 

6.2 Its entry into and performance of, and the transactions contemplated by,
this Agreement are within its powers, have been duly authorised and do not and
will not conflict with:

LOGO [g887467ex10_1pg016e.jpg]

 

  (i) any law or regulation applicable to it;

LOGO [g887467ex10_1pg016f.jpg]

 

  (ii) any of its constitutional documents; or

LOGO [g887467ex10_1pg016g.jpg]

 

  (iii) any agreement or instrument binding upon it or any of its assets.

LOGO [g887467ex10_1pg016h.jpg]

 

6.3 This Agreement is legal, valid and binding under the laws of the PRC.

LOGO [g887467ex10_1pg016i.jpg]

 

6.4 All consents and authorisations required in connection with the entry into,
performance, validity and enforceability of, and the transactions contemplated
by this Agreement have been obtained or effected (as appropriate) and are in
full force and effect.

LOGO [g887467ex10_1pg016j.jpg]

 

16



--------------------------------------------------------------------------------

6.5 Under the laws of the PRC, it is not necessary that this Agreement to be
filed, recorded or enrolled with any court or other authority of the PRC or that
any stamp, registration or similar tax be paid on or in relation to this
Agreement.

LOGO [g887467ex10_1pg017a.jpg]

 

7. Disclosure of Information

LOGO [g887467ex10_1pg017b.jpg]

Each of the Escrow Agent and the Account Bank may without the prior consent of
the Party A or Party B (as the case may be) disclose to (a) any of its
affiliates; or (b) any court, tribunal, supervisory, governmental or regulatory
authority to which it is subject pursuant to a request by that court, tribunal
or regulatory authority; or (c) to its professional advisors; or (d) to any
person as required by law, regulation or court order; or (e) in connection with
any legal or arbitration proceedings in connection with this Agreement; or
(f) to any other person who has entered into a confidentiality agreement with
the Escrow Agent or the Account Bank or otherwise owe a duty of confidentiality
to the Escrow Agent or the Account Bank:

LOGO [g887467ex10_1pg017c.jpg]

 

  (a) a copy of this Agreement; and

LOGO [g887467ex10_1pg017d.jpg]

 

  (b) any information which the Escrow Agent or the Account Bank has acquired
under or in connection with this Agreement (including, without limitation,
information in relation to Party A or Party B (as the case may be)).

LOGO [g887467ex10_1pg017e.jpg]

In addition, before Party A or Party B (as the case may be) discloses any
personal information relating to its employees, directors, officers or other
individuals to the

 

17



--------------------------------------------------------------------------------

Escrow Agent or the Account Bank, Party A or Party B (as the case may be) shall
ensure that those individuals are fully aware of the information disclosure
clause as above and have given their consent to Party A or Party B (as the case
may be) to disclose their personal information.

LOGO [g887467ex10_1pg018a.jpg]

 

8. Fees and Expenses of the Escrow Agent and the Account Bank

LOGO [g887467ex10_1pg018b.jpg]

 

8.1 The Escrow Agent and the Account Bank shall be entitled to receive from each
of Party A and Party B, on written request, fifty percent (50%) of all properly
incurred out-of-pocket charges, costs and expenses which the Escrow Agent or the
Account Bank may incur in relation to the negotiation, preparation and execution
of this Agreement and the performance of its obligations hereunder.

LOGO [g887467ex10_1pg018c.jpg]

 

8.2 Party A and Party B shall each pay to the Escrow Agent of USD5,000 per annum
for its services as Escrow Agent pursuant to this Agreement on the basis set out
in separate written correspondence, and in any event by no later than the date
of this Agreement.

LOGO [g887467ex10_1pg018d.jpg]

 

8.3 If any amount payable to the Escrow Agent and the Account Bank under this
Clause is not paid when due, the Escrow Agent (by giving instructions to the
Account Bank) and the Account Bank shall be entitled to debit an amount equal to
the amount due from the Escrow Account to recover the amount which should have
been paid to it, PROVIDED THAT any subsequent recovery of any such amount shall
be credited to the Escrow Account concerned.

LOGO [g887467ex10_1pg018e.jpg]

 

18



--------------------------------------------------------------------------------

8.4 All payments made by Party A and Party B pursuant to this Agreement shall be
made free and clear of, and without withholding or deduction for any taxes,
duties, assessments or governmental charges of whatsoever nature imposed,
levied, collected, withheld or assessed by the taxing authorities of
jurisdictions of Party A and Party B (as the case may be) and of other
beneficiaries or any political sub-division or any authority thereof or therein
having power to tax, unless such withholding or deduction is required by law. In
that event, Party A and Party B (as the case may be) shall pay such additional
amounts as will result in the receipt by the Escrow Agent and Account Bank of
such amounts as would have been received by the Escrow Agent and Account Bank if
no such withholding or deduction had been required.

LOGO [g887467ex10_1pg019a.jpg]

 

9. Variation

LOGO [g887467ex10_1pg019b.jpg]

No variation of this Agreement (or any document entered into pursuant to this
Agreement) shall be valid unless it is in writing and signed by or on behalf of
each of the parties hereto.

LOGO [g887467ex10_1pg019c.jpg]

 

19



--------------------------------------------------------------------------------

10. Notices

LOGO [g887467ex10_1pg019d.jpg]

 

10.1 Any notice under this Agreement shall be in writing and signed by or on
behalf of the party giving it and may be served by leaving it or sending it by
facsimile, pre-paid recorded delivery or registered post to the address and for
the attention of the relevant party set out in clause 10.2 (or as otherwise
notified from time to time hereunder). Any notice to be served by, facsimile or
post shall be deemed to have been received:

LOGO [g887467ex10_1pg019e.jpg]

 

  (a) in the case of facsimile, on confirmation of transmission being received
by the sending machine, provided that any notice or communication received after
normal banking hours or on a day which is not a Business Day in the place of
receipt shall take effect on the Business Day immediately following the date of
receipt ; and

LOGO [g887467ex10_1pg020a.jpg]

 

  (b) in the case of recorded delivery or registered post, seven (7) days from
the date of posting.

LOGO [g887467ex10_1pg020b.jpg]

 

10.2 The addresses of the parties for the purpose of clause 10.1 are as follows:

LOGO [g887467ex10_1pg020c.jpg]

 

To Escrow Agent LOGO [g887467ex10_1pg020d.jpg] Address: Deutsche Bank (China)
Co., Ltd. Shanghai Branch, 38/F, Two IFC, 8 Century Avenue, Pudong, Shanghai
PRC, postcode 200120 LOGO [g887467ex10_1pg020e.jpg] LOGO
[g887467ex10_1pg020f.jpg] For the attention of: Trust & Agency Services LOGO
[g887467ex10_1pg020g.jpg] LOGO [g887467ex10_1pg020h.jpg] Facsimile: +86 21 6859
1160 LOGO [g887467ex10_1pg020i.jpg] +86 21 6859 1160 To Account Bank LOGO
[g887467ex10_1pg020j.jpg] Address: Deutsche Bank (China) Co., Ltd. Beijing
Branch, 26F, Tower 1, China Central Place, No. 81 Jianguo Avenue, Beijing, China
LOGO [g887467ex10_1pg020k.jpg] LOGO [g887467ex10_1pg020l.jpg]

 

20



--------------------------------------------------------------------------------

For the attention of: Trust & Agency Services LOGO [g887467ex10_1pg021a.jpg]
LOGO [g887467ex10_1pg021b.jpg] Facsimile: +86 21 6859 1160 LOGO
[g887467ex10_1pg021c.jpg] +86 21 6859 1160 To Party A: Uphill Investment Co.
LOGO [g887467ex10_1pg021d.jpg] LOGO [g887467ex10_1pg021e.jpg] For the attention
of: Xuwei LOGO [g887467ex10_1pg021f.jpg] LOGO [g887467ex10_1pg021g.jpg] Address:
Room1101,Building E,18 Dong Fang Road, Poly Plaza, Pu Dong District, shanghai,
China LOGO [g887467ex10_1pg021h.jpg] LOGO [g887467ex10_1pg021i.jpg] Facsimile: +
86 21 6881 6012 LOGO [g887467ex10_1pg021j.jpg] + 86 21 6881 6012 To Party B:
Integrated Silicon Solution (Shanghai) Inc. LOGO [g887467ex10_1pg021k.jpg] LOGO
[g887467ex10_1pg021l.jpg] For the attention of: Jerry Yang LOGO
[g887467ex10_1pg021m.jpg] LOGO [g887467ex10_1pg021n.jpg] Address: 647 Song Tao
Road, #12-13, Zhangjiang Hi-Tech Park, Shanghai LOGO [g887467ex10_1pg021o.jpg]
LOGO [g887467ex10_1pg021p.jpg] Facsimile: +86-21-50802028 LOGO
[g887467ex10_1pg021q.jpg] +86-21-50802028

 

11. Termination

LOGO [g887467ex10_1pg021r.jpg]

 

11.1

On receipt of Joint Instructions from Party A and Party B confirming that the
parties

 

21



--------------------------------------------------------------------------------

  no longer require the Escrow Monies to be held under escrow and directing the
Escrow Agent to pay all amounts in the Escrow Account (subject to any costs,
fees, charges, expenses or indemnity amounts owed to the Escrow Agent and the
Account Bank) to Party A or Party B, the Escrow Agent (acting through the
Account Bank) shall follow such Joint Instructions and effect such payment
accordingly. Upon such payment this Agreement shall terminate and the Escrow
Account may be closed. An instruction pursuant to this clause shall be entitled
“Termination Notice”.

LOGO [g887467ex10_1pg022a.jpg]

 

11.2 In the case of the termination of this Agreement, Party A may submit a
written application to the Account Bank to close the Escrow Account after the
payment or return of all the Escrow Moneys.

LOGO [g887467ex10_1pg022b.jpg]

 

12. Resignation

LOGO [g887467ex10_1pg022c.jpg]

Party A and Party B agree that the Escrow Agent shall have the right to resign
its appointment hereunder upon two weeks’ notice delivered to each of Party A
and Party B. In the case of resignation by the Escrow Agent, the Escrow Agent
(acting through the Account Bank) shall deliver the Escrow Monies to any party
jointly notified to it in writing by Party A and Party B.

LOGO [g887467ex10_1pg022d.jpg]

 

13. Counterparts

LOGO [g887467ex10_1pg022e.jpg]

This Agreement may be entered into in any number of counterparts and by the
parties to it on separate counterparts, each of which, when executed and
delivered, shall be an original, but all the counterparts shall together
constitute one and the same instrument.

LOGO [g887467ex10_1pg022f.jpg]

 

22



--------------------------------------------------------------------------------

14. Language

LOGO [g887467ex10_1pg023a.jpg]

The English version of this Agreement is the governing version and shall prevail
whenever there is any discrepancy between the English version and its Chinese
translation which is for reference only.

LOGO [g887467ex10_1pg023b.jpg]

 

15. Governing Law and Jurisdiction

LOGO [g887467ex10_1pg023c.jpg]

 

15.1 This Agreement is governed by, and shall be construed in accordance with,
the laws of the PRC.

LOGO [g887467ex10_1pg023d.jpg]

 

15.2 Any dispute, controversy, or claim arising out of or in relation to this
Agreement, or the breach, termination, or validity thereof (each a “Dispute”)
shall be resolved in accordance with this Clause 15.

LOGO [g887467ex10_1pg023e.jpg]

 

15.3 Without limiting the procedures described in Clause 4.2, any party to this
Agreement may give any other party, at any time, a notice in writing that a
Dispute has arisen (a “Dispute Notice”). If the Dispute is not resolved by
agreement in writing between the parties within fifteen (15) days of the Dispute
Notice being given, any party may submit the Dispute to competent PRC court of
the Escrow Agent’s or Party A’s domicile

LOGO [g887467ex10_1pg023f.jpg]

 

23



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the parties hereto have caused this Agreement to be duly
executed the day and year first before written.

LOGO [g887467ex10_1pg024a.jpg]

 

Party A LOGO [g887467ex10_1pg024b.jpg] By:

/s/ Wu Ping

 

LOGO [g887467ex10_1pg024c.jpg] Name: Wu Ping Company seal LOGO
[g887467ex10_1pg024d.jpg] LOGO [g887467ex10_1pg024e.jpg] Title: Board Director
LOGO [g887467ex10_1pg024f.jpg]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the parties hereto have caused this Agreement to be duly
executed the day and year first before written.

LOGO [g887467ex10_1pg025a.jpg]

 

Party B LOGO [g887467ex10_1pg025b.jpg] By:

/s/ Scott D. Howarth

 

LOGO [g887467ex10_1pg025c.jpg] Name:

Scott D. Howarth

Company seal LOGO [g887467ex10_1pg025d.jpg] LOGO [g887467ex10_1pg025e.jpg]
Title:

Director

LOGO [g887467ex10_1pg025f.jpg]



--------------------------------------------------------------------------------

Escrow Agent LOGO [g887467ex10_1pg026a.jpg] By:

/s/ David Zhu

/s/ Carl Wegner

LOGO [g887467ex10_1pg026b.jpg] Name: David Zhu Company seal LOGO
[g887467ex10_1pg026c.jpg] LOGO [g887467ex10_1pg026d.jpg] Title: LOGO
[g887467ex10_1pg026e.jpg] Account Bank LOGO [g887467ex10_1pg026f.jpg] By:

/s/ David Zhu

/s/ Carl Wegner

LOGO [g887467ex10_1pg026g.jpg] Name: David Zhu Company seal LOGO
[g887467ex10_1pg026h.jpg] LOGO [g887467ex10_1pg026i.jpg] Title: LOGO
[g887467ex10_1pg026j.jpg]